PER CURIAM.
The final judgment appealed from is affirmed upon a holding that (a) specific performance on this contract to convey real property did not lie for failure of the plaintiff purchasers to tender the purchase price as required by the contract, Robinson v. Abreu, 345 So.2d 404 (Fla.2d DCA 1977); 29A Fla.Jur. “Specific Performance” 757-758 (1967); and (b) the defendant sellers did not repudiate the contract so as to excuse the plaintiff purchasers’ above failure to tender the said purchase price; see Croker v. Powell, 115 Fla. 733, 156 So. 146 (1934); 29A Fla.Jur. “Specific Performance” 764-766 (1967).